WHITE, P. J., Concurring.
Assuming, as contended by appellant, that there is practically no conflict in the testimony of the witnesses as to the facts leading up to the accident, then, of course, inferences to be drawn therefrom would be resorted to. Conceding that different inferences might be drawn from the undisputed evidence, those adopted by the duly constituted arbiter of the facts must be accepted by a reviewing court unless it can reasonably be said that the inferences so drawn in the court below are inherently improbable. Negligence is a relative term, depending upon the surrounding facts and circumstances. It is primarily a question of fact for the jury (Mah See v. North American Acc. Ins. Co., 190 Cal. 421, 426 [213 P. 42, 26 A.L.R. 123].) While all the evidence must be examined by the appellate court, it is not weighed. We cannot retry the cause. All the evidence most favorable to the respondent must be accepted as true and that unfavorable be discarded as not having sufficient virtue to be accepted by *176the triers of fact. When so viewed, the evidence is sufficient as a matter of law, the judgment must be affirmed. For the rule governing the limitations of the court on appeal see Crawford v. Southern Pac. Co., 3 Cal.2d 427, 429 [45 P.2d 183].